FILED
                                                         United States Court of Appeals
                  UNITED STATES COURT OF APPEALS                 Tenth Circuit

                        FOR THE TENTH CIRCUIT                 February 7, 2020
                    _________________________________
                                                            Christopher M. Wolpert
                                                                Clerk of Court
ROSEMARY ANN LYNN,

     Plaintiff - Appellant,

v.                                                  No. 19-5062
                                        (D.C. No. 4:19-CV-00331-CVE-JFJ)
ANDREW GEORGE BROWN, III,                           (N.D. Okla.)

     Defendant - Appellee.

–––––––––––––––––––––––––––––––––

ROSEMARY ANN LYNN,

     Plaintiff - Appellant,

v.                                                  No. 19-5063
                                        (D.C. No. 4:19-CV-00332-CVE-JFJ)
ANDREW GEORGE BROWN, III, an                        (N.D. Okla.)
individual; MARY JEAN BAGWELL-
HENDERSHOTT, an individual; SUSAN
BOYD, an individual; MELISSA
TAYLOR, an individual; EMILY
CRAIN, an individual; THEODORE
RIESLING, an individual a/k/a Ted;
RANDALL ALLEN GILL, an individual;
ROBYN OWENS, an individual;
KIMBERLY BIEDLER SCHUTZ, an
individual; REBECCA WOOD-
HUNTER, an individual; PHILLIP
FEIST, an individual a/k/a Phil; JON
BRIGHTMIER, an individual;
MICHAEL LINSCOTT, an individual;
NANCY DALE, an individual; RANDY
WHITWORTH, an individual; CLARK
WILLIAMS, an individual; HELEN
HOLMES-LATIMER, an individual;
TERRY HORWATH BITTING, an
 individual; FAUST BIANCO, JR., an
 individual; TERESE HALL, an
 individual; JAMES CAMPBELL, an
 individual; AMY REA, an individual;
 MATTHEW BROWN, an individual;
 SIOK MCKAY, an individual; SAINT
 FRANCIS EMPLOYEE FEDERAL
 CREDIT UNION, a member-owned
 Financial Cooperative and Financial
 Banking Association, licensed and doing
 business in Oklahoma; EDWARD
 JONES, a National Investment, Banking,
 and Financial Association providing
 Wealth Management, Brokerage,
 Corporation, authorized to conduct
 business in Oklahoma; CHARLES
 SCHWAB, a National Banking
 Association, providing Banking, Wealth
 Managment, Investments, banking, and a
 Financial Association, authorized to
 conduct financial and banking services in
 Oklahoma; US TRUST BANK OF
 AMERICA, a Wealth Managment,
 Financial Services Association Operating
 as US Trust, however owned by Bank of
 America, a National Banking Association
 authorized to conduct and operate in
 Oklahoma; PURVIEW LIFE TULSA,
 a/k/a Select Care Managment; JOHN
 DOES, sued as John Does 1-100; JANE
 DOES, sued as Jane Does 1-100; DOE
 ENTITIES, sued as Doe Entities 1-100,
 inclusive,

          Defendants - Appellees.
                        _________________________________

                            ORDER AND JUDGMENT*

      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
                                          2
                       _________________________________

Before MATHESON, KELLY, and PHILLIPS, Circuit Judges.
                _________________________________

      Rosemary Ann Lynn, appearing pro se, appeals from the district court’s

orders dismissing her complaint against Defendant Andrew George Brown, III

(No. 19-5062) and a second complaint against Mr. Brown and a host of other

defendants (No. 19-5063) for lack of subject-matter jurisdiction.1 She has also

moved for expedited consideration of her appeal in No. 19-5063. Exercising

appellate jurisdiction under 28 U.S.C. § 1291, we affirm both of the district court’s

orders and deny her motion to expedite as moot.

                                   BACKGROUND

      Ms. Lynn filed the complaints underlying her appeals in the U.S. District

Court for the Northern District of Oklahoma. Though her allegations in these related

cases are difficult to follow in many respects, together they appear to allege that

Ms. Lynn provided services to Mr. Brown’s elderly sister, Audrey Louise Brown

(Audrey), from 2008 through 2017. She claims that in September 2017, Audrey

executed documents that appointed Ms. Lynn as Audrey’s “guardian, caregiver,

trustee, beneficiary, devisee, legatee, and personal representative of the Audrey



precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       We address these appeals in a single order because the facts alleged by
Ms. Lynn in the two complaints overlap, as do some of the relevant legal standards.
                                           3
Louise Brown Estate,” No. 19-5063 R. at 14, and gave her full control over Audrey’s

considerable estate.2 Mr. Brown then apparently instituted proceedings in Tulsa

County Probate Court that resulted in Audrey being declared incompetent and

removed from Ms. Lynn’s care. Ms. Lynn complains that the probate court also

removed her as Audrey’s guardian and appointed a guardian ad litem and other

temporary and then permanent guardians for Audrey, as well as a conservator to

administer Audrey’s property and assets. It also appears from Ms. Lynn’s allegations

that the probate court invalidated the documents that purportedly gave her control

over Audrey and her assets and made her the beneficiary of Audrey’s estate. Both

complaints also include other rambling and conclusory allegations about actions

taken by different individuals and entities with respect to Audrey and/or her estate.

      Against this backdrop, Ms. Lynn’s first complaint asserts claims for

defamation and intentional infliction of emotional distress against Mr. Brown, based

on allegedly false statements he made about her in legal documents filed in the

guardianship proceedings. We refer to this action hereinafter as the “Defamation

Complaint.” Ms. Lynn did not assert a basis for federal jurisdiction in this complaint,

but specifically alleged in it that both she and Mr. Brown were citizens of Oklahoma.

After sua sponte considering the issue, the district court dismissed the complaint

without prejudice for lack of subject-matter jurisdiction, holding there was no basis

for it to exercise diversity jurisdiction over her state law claims and no federal


      2
         Ms. Lynn asserts in her appellate brief that the estate contains “hundreds of
millions of dollars.” No. 19-5063 Aplt. Br. at 6.
                                            4
question presented on the face of the complaint. Ms. Lynn timely appealed the

district court’s order of dismissal in Appeal No. 19-5062.

      In her second complaint, Ms. Lynn sued Mr. Brown, the probate judge who

presided in the guardianship proceedings, the court-appointed guardians and

conservator, numerous attorneys, other named individuals and financial institutions,

and 200 unknown individuals and entities. Her complaint references the Racketeer

Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961-1968, and we

refer to this complaint hereinafter as the “RICO Complaint.” Ms. Lynn asserted in

this complaint that the court had both diversity and federal-question jurisdiction.

Again acting sua sponte, the district court dismissed it without prejudice for lack of

subject-matter jurisdiction. In so doing, the district court held diversity jurisdiction

was lacking because there was not complete diversity among the parties, most of

whom Ms. Lynn alleged were citizens of Oklahoma. It also found there was no basis

on which to exercise federal-question jurisdiction because Ms. Lynn had fallen far

short of stating a RICO claim. Ms. Lynn timely appealed the district court’s order of

dismissal, and that appeal is before us as No. 19-5063.

                                     DISCUSSION

      We review the district court’s dismissal of Ms. Lynn’s complaints for lack of

subject matter jurisdiction de novo. Blue Valley Hosp., Inc. v. Azar, 919 F.3d 1278,

1283 (10th Cir. 2019). Federal courts are courts of limited jurisdiction, and

Ms. Lynn, as the party seeking to invoke federal jurisdiction, had the burden of

establishing the court’s jurisdiction over each of her complaints. See Becker v. Ute

                                            5
Indian Tribe of Uintah & Ouray Reservation, 770 F.3d 944, 946-47 (10th Cir. 2014).

As relevant here, this required her to establish either diversity jurisdiction as

provided by 28 U.S.C. § 1332 or federal-question jurisdiction under 28 U.S.C.

§ 1331. See Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019)

(describing federal courts’ limited jurisdiction). In determining whether Ms. Lynn

met this burden, we take as true all “well-pled factual allegations,” Blue Valley

Hosp., 919 F.3d at 1283, that is, all allegations that are “plausible, non-conclusory,

and non-speculative,” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063,

1070 (10th Cir. 2008) (defining “well-pled” allegations). Because Ms. Lynn is acting

pro se in these actions, we also construe her filings liberally, but we do not act as her

advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

      A. Defamation Complaint

      Most of Ms. Lynn’s arguments in her brief to this court are irrelevant to the

jurisdictional question decided by the district court.3 To the extent Ms. Lynn

addresses the court’s jurisdiction in her brief, she merely declares that

federal-question jurisdiction exists because her admittedly state-law defamation

claim “echoed in federal law under the First Amendment.” No. 19-5062 Aplt. Br.

at 13. She cites no authority supporting this novel proposition and there is none. Her

suggestion that the district court had some ulterior motive in sua sponte dismissing



      3
        Ms. Lynn devotes the majority of her brief to arguing the merits of her
defamation claim, asserting that she properly pled this state-law claim, and accusing
Mr. Brown and others of various misdeeds.
                                            6
her complaint is also unsupported and ignores that “[f]ederal courts have an

independent obligation to determine whether subject-matter jurisdiction exists, even

in the absence of a challenge from any party.”4 1mage Software, Inc. v. Reynolds &

Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006) (internal quotation marks

omitted). “[T]hus a court may sua sponte raise the question of whether there is

subject matter jurisdiction at any stage in the litigation,” id. (internal quotation marks

omitted), and “must dismiss the cause at any stage of the proceedings in which it

becomes apparent that jurisdiction is lacking,” Pueblo of Jemez v. United States,

790 F.3d 1143, 1151 (10th Cir. 2015) (emphasis added) (internal quotation marks

omitted). We have reviewed Ms. Lynn’s complaint in this action and agree that her

allegations fail to establish any basis for federal jurisdiction. The district court

therefore properly dismissed her complaint for lack of subject matter jurisdiction.

       B. RICO Complaint

       The question presented in this appeal is whether the district court properly held

that Ms. Lynn failed to allege a claim arising under federal law despite referencing

the RICO Act in her complaint.5 While claims asserted under the RICO Act



       4
         Ms. Lynn’s references to the district court judge as a “Respondent” in the
caption of her briefs in both appeals and in her argument are also mistaken. The district
court judge is not a party to either appeal or the underlying actions. We also find no
support in the record for Ms. Lynn’s suggestion that the district court’s dismissal of her
complaints was motivated by bias.
       5
        Ms. Lynn’s arguments regarding personal jurisdiction, service of process,
venue, and other unrelated topics in her appellate brief are irrelevant to deciding this
question.
                                             7
ordinarily qualify for federal-question jurisdiction, “jurisdiction under § 1331 exists

only where there is a colorable claim arising under federal law.” McKenzie v. U.S.

Citizenship & Immigration Servs., Dist. Dir., 761 F.3d 1149, 1156 (10th Cir. 2014)

(internal quotation marks omitted). “[A] court may dismiss for lack of subject-matter

jurisdiction when the [purported federal] claim is so insubstantial, implausible,

foreclosed by prior decisions of this Court, or otherwise completely devoid of merit

as not to involve a federal controversy.” Id. at 1156-57 (internal quotation marks

omitted). The district court held that this was the case here, and we agree.

      A civil RICO claim may be brought by “[a]ny person injured in his business or

property by reason of a violation of [18 U.S.C.] section 1962.” 18 U.S.C. § 1964(c).

Ms. Lynn alleges in her complaint that the defendants violated the entire RICO

statute, but as best we can determine she is attempting to allege that each of them

violated § 1962(c).6 To state a civil RICO claim for violation of § 1962(c), Ms. Lynn

was required to “plausibly allege that the defendants each (1) conducted the affairs

(2) of an enterprise (3) through a pattern (4) of racketeering activity.” Safe Streets



      6
          This conclusion is consistent with Ms. Lynn’s argument in support of her
motion for a temporary restraining order in the district court, in which she asserted
that the defendants had violated § 1962(c). In her appellate brief, however, Ms. Lynn
declares that her complaint also alleges that her business or property were injured as
a result of violations of § 1962(a) (prohibiting investment of income derived from a
pattern of racketeering activity in an enterprise engaged in interstate or foreign
commerce), § 1962(b) (prohibiting acquisition or maintenance through a pattern of
racketeering activity of an interest in or control of an enterprise engaged in
interstate or foreign commerce), and § 1962(d) (prohibiting conspiracy to violate
§ 1962(a)-(c)). But Ms. Lynn does not point to any allegations supporting this
assertion and we found none in our careful review of her complaint.
                                            8
Allen v. Hickenlooper, 859 F.3d 865, 882 (10th Cir. 2017) (internal quotation marks

omitted). Ms. Lynn’s complaint does not state a colorable RICO claim against any of

the defendants for a variety of reasons, only some of which we address here.

       First, Ms. Lynn’s attempt to allege a RICO enterprise is completely devoid of

merit. As the district court noted, Ms. Lynn’s rambling complaint alleges that

different defendants mistreated Audrey and/or her estate in different ways. Ms. Lynn

tries to cast this alleged mistreatment in RICO terms by alleging that the named and

unnamed defendants “were working as a single entity and enterprise to commit

extrinsic fraud, intrinsic fraud, extortion, kidnapping, undue influence, perjury,

forgery, mail, and wire fraud through communications.” No. 19-5063 R. at 12. But

this apparent attempt to allege an “association-in-fact” RICO enterprise7 fails not

only because it is conclusory, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991) (holding that a pro se litigant’s “conclusory allegations without supporting

factual averments are insufficient to state a claim on which relief can be based”), but

also because Ms. Lynn’s complaint does not connect the defendants’ different

conduct to the alleged enterprise or provide a plausible basis for finding that the

defendants were and are functioning as a continuing unit, see Boyle v. United States,

556 U.S. 938, 944-45 (2009) (defining an association-in-fact RICO enterprise as a


       7
         RICO defines an “enterprise” as “any individual, partnership, corporation,
association, or other legal entity, and any union or group of individuals associated in fact
although not a legal entity.” 18 U.S.C. § 1961(4). Because the collection of defendants
named by Ms. Lynn is not a legal entity, the only potential RICO enterprise that might be
applicable here is the last portion of this definition, regarding association-in-fact
enterprises.
                                             9
“group of persons associated together for a common purpose of engaging in a course

of conduct,” which is demonstrated “by evidence of an ongoing organization, formal

or informal, and by evidence that the various associates function as a continuing unit”

(internal quotation marks omitted)).

      Ms. Lynn’s complaint similarly falls far short of plausibly alleging

“racketeering activity” by the defendants. Only some of the wrongful conduct listed

by Ms. Lynn—namely mail and wire fraud, extortion, and kidnapping—qualify as

“racketeering activity” that might support a RICO claim. See 18 U.S.C. § 1961(1);

see also Beck v. Prupis, 529 U.S. 494, 497 n.2 (2000) (“Section 1961(1) contains an

exhaustive list of acts of ‘racketeering,’ commonly referred to as ‘predicate acts.’”).

And Ms. Lynn was required to do more than just list these alleged predicate acts to

state a RICO claim—she needed to plead the elements of each predicate act, and to

do so with particularity with respect to those sounding in fraud. See Robbins v.

Wilkie, 300 F.3d 1208, 1211 (10th Cir. 2002); Farlow v. Peat, Marwick, Mitchell &

Co., 956 F.2d 982, 989 (10th Cir. 1992). Ms. Lynn did not come close to doing so.8

      For example, to plead the predicate acts of mail and wire fraud, Ms. Lynn

needed to “plausibly allege the existence of a scheme or artifice to defraud or obtain


      8
         In her appellate brief, Ms. Lynn complains of additional alleged
wrong-doing by defendants that occurred after the district court dismissed her
complaint. We do not consider these additional allegations in assessing whether she
stated a colorable RICO claim because these new allegations were not included in her
complaint or otherwise presented to the district court. See Regan-Touhy v. Walgreen
Co., 526 F.3d 641, 648 (10th Cir. 2008) (“We generally limit our review on appeal to the
record that was before the district court when it made its decision”).

                                           10
money or property by false pretenses, representations or promises, and that [the

alleged enterprise] communicated, or caused communications to occur, through the

U.S. mail or interstate wires to execute that fraudulent scheme.” George v. Urban

Settlement Servs., 833 F.3d 1242, 1254 (10th Cir. 2016) (internal quotation marks

omitted). “And because Fed. R. Civ. P. 9(b) requires a plaintiff to plead mail and

wire fraud with particularity,” she was further required to plead “the time, place and

contents of the false representation[s], the identity of the party making the false

statements and the consequences thereof” as relevant to the alleged mail and wire

fraud. Id. (internal quotation marks omitted). Ms. Lynn’s complaint is devoid of

allegations meeting this standard. In addition, to the extent Ms. Lynn pled any of the

elements of kidnapping or extortion in her complaint, she offered only “labels and

conclusions” and “naked assertions devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and alterations omitted).

Such allegations are insufficient even under the more relaxed pleading standard of

Fed. R. Civ. P. 8. See id.

       Accordingly, we agree with the district court that Ms. Lynn failed to state a

colorable RICO claim, and that the district court therefore lacked federal-question

jurisdiction over her purported RICO Complaint. As it is also indisputable that

diversity jurisdiction was lacking, the district court properly dismissed this complaint

for lack of subject matter jurisdiction.9


       9
        Contrary to Ms. Lynn’s argument here, the district court was not required to
allow her discovery to cure these deficiencies.
                                            11
                                 CONCLUSION

      We affirm the district court’s dismissal of Ms. Lynn’s complaints. We also

deny Ms. Lynn’s motion for expedited consideration in No. 19-5063 as moot.


                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                        12